DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Response to Amendment
The amendment filed on 5/20/2022 has been entered. Claims 1-2, 4, 6-8, 10, 12-13, 15, 22-24, and 27-33 remain pending the application.

Response to Arguments
Applicant's arguments filed on 5/20/2022 have been fully considered but they are moot.
Applicant argues on pages 7-8 that the previous rejection fails to address the newly added limitations to the claims defining separate sides of an inner surface rather than different inner surfaces. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Hong (US20020188198) to disclose this limitations in the claims. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, claim 22 requires that the device further comprise “a gel layer disposed about an inner surface of the transducer housing”. However, claim 1 from which claim 22 depends, already requires “a shield layer disposed about the array of transducers” which is described in the specification as a polymer filled with gel in paragraph 38 of the published specification. Therefore, the scope of claim 22 includes subject matter not supported by the specification. To overcome this objection, the Examiner recommends rewriting claim 22 to require that the shield layer be a gel layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, claim 22 requires that the device further comprise “a gel layer disposed about an inner surface of the transducer housing”. However, claim 1 from which claim 22 depends, already requires “a shield layer disposed about the array of transducers” which is described in the specification as a polymer filled with gel in paragraph 38 of the published specification. Is this limitation requiring a second shield layer? Or this limitation requiring that the shield layer specifically be a polymer filled with gel as described? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as requiring that the shield layer specifically be a gel layer as described.
Regarding claim 22, claim 22 requires that the device further comprise “a flexible layer on the transducer housing configured to secure the transducers to the body cavity thereby reducing a gap between the transducers and the body cavity”. However, claim 1 from which claim 22 depends, already requires “a securing wrap configured to extend from the transducer housing to around at least part of the body cavity of a patient and to secure the transducer housing against the body cavity of the patient” which is described in the specification as a flexible material in paragraphs 40, 43, and 87 of the published specification. Is this limitation requiring a second securing wrap? Or this limitation requiring that the securing specifically be a made of a flexible material? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as requiring that the securing wrap be made of a flexible material.
Regarding claim 23, claim 23 recites the limitation “the array of piezoelectric crystals”. This limitation lacks antecedent basis in the claims, no array of piezoelectric crystals has previously been set forth. Claim 15 describes wherein the array comprises crystals but claim 23 does not depend on claim 15. For examination purposes, this limitation will be interpreted as referring to the array of transducers set forth in claim 1 and reciting “array of transducers”.
Regarding claim 27, claim 27 recites a heart portion and a left anterior axillary line portion of the transducer housing. It is unclear what portions of the transducer housing these portions are referring to. The radii of curvatures of the curved inner sides correspond to the sides of the curved in surface described in Figure 5 as discussed in page 7 of the Applicant’s arguments dated 3/14/2022 and in the Examiner’s interview dated 5/19/2022. It is unclear which side of the four sides in Figure 5 would correspond to the heart portion and which would correspond to the left anterior axillary line portion. Any of those four sides could be near the left anterior axillary line or the heart. Clarification is required. For examination purposes, a reference disclosing a curved side near a left side of the chest of a patient will be interpreted as disclosing the left anterior axillary line portion and a reference disclosing a curved side orthogonal to that will be interpreted as disclosing the heart portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 27-30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US20020188198).
Regarding claim 1, Hong discloses  in Figures 7, 1, 4, 9A-9B, and 10 an ultrasound imaging device (Hong, Para 1; “The present invention relates to a system for examination of breast tissue, preferably self-examination of breast tissue by transmitting ultrasonic radiation through the tissue to be examined”) comprising:
a rigid transducer housing (shell 4) having a longitudinal length and having a curved inner surface (Hong, Para 21; “the shell 4 may be shaped similarly to the cup of a brassiere”) (Hong, Figure 4 showing a curved inner surface) for placement about a body cavity of a patient for imaging (Figure 1, showing the device attached to the chest of the patient at the front of the thoracic cavity), wherein the curved inner surface comprises a first curved surface side extending in a first direction and a second curved surface side extending in a second direction, the first direction being normal to the second direction (Hong, Annotated Figure 7; showing this arrangement similar to that described by the Applicant in page 7 of their arguments dated 3/14/2022 and in Figure 5 of the specification);

    PNG
    media_image1.png
    748
    662
    media_image1.png
    Greyscale

an array of transducers coupled to the curved inner surface of the transducer housing (Hong, Para 33-34; “The breast examination device 1 of the present invention additionally comprises […] ultrasound transducer arrays, such as the first transducer array 25 and second transducer array 26 shown in FIG. 8 […] In an alternative embodiment the transducers may be arranged in a radially symmetrical array pattern, as is shown in FIG. 9B. Preferably, the transducers in such a pattern are arranged to cover surround substantially the entire perimeter of the breast”) (Hong, Figure 4 and Figure 9A-9B);
a shield layer (acoustic coupling medium 17 and bladder 12) disposed about the array of transducers (Hong, Para 31; “an acoustic coupling medium 17 may be applied to the interface between the bladder 12 and the breast skin. The acoustic coupling medium 17 facilitates the transmission of ultrasonic signals across the boundary between the breast skin and the bladder 12, ensuring that minimal attenuation of the signal occurs. The acoustic coupling medium 17 may be applied to the breast skin or the bladder surface and may comprise any known material capable of transmitting ultrasonic waves. Exemplary materials include water, hydrogels, silicones, polyurethanes, and the like. The acoustic coupling medium 17 may be applied in any form, but is preferably a liquid, semi-solid, gel, or paste form”);
Hong is interpreted as disclosing this limitation in the claim because it aligns with the Applicant’ description of a shield layer as described in paragraph 38 of the published specification.
a computing device (microprocessor 36) in communication with the transducers configured for processing transducer signals; wherein the computing device comprises at least one processor for signal processing transducer signals (Hong, Para 45; “The microprocessor 36 may be used to save and/or process the signals generated and/or received by the transducer 28 in any way desired by the user”), said computing device disposed about an external portion of the transducer housing (Hong, Para 47; “The microprocessor 36 may be part of the transducer driver 31 or a separate device. Further, the microprocessor 36 and its supporting electronics may be integral with the wearable portion of the examination device 1 or may be a separate element operatively connected to the device 1.”); and
a securing wrap (straps 5) configured to extend from the transducer housing to around at least part of the body cavity of a patient and to secure the transducer housing against the body cavity of the patient (Hong, Para 22; “The support element(s) 2 of the device 1 may include or be joined to one or more straps 5. The straps 5, as shown in FIG. 1, help maintain the support elements 2 in place about the wearer during use”).

Regarding claim 2, Hong discloses all of the limitations of claim 1 as discussed above.
Hong further discloses wherein the securing wrap comprises a first securing portion extending from at least one side of the transducer housing extending around an axillary side of the patient, the wrap further comprising a second securing portion configured to extend at least around a shoulder of the patient for securing the transducer housing about the body cavity (Hong, Figure 7; showing straps arranged in this manner) (Hong, Para 22; “Exemplary straps 5 can be made from and configures similarly to the straps of a brassiere and may be adjustable to fit a range of wearers”).

Regarding claim 10, Hong discloses all of the limitations of claim 1 as discussed above.
Hong further discloses wherein the transducer housing comprises at least one of. polyethylene, polypropylene, vinyls, polyamides, polyesters, polyurethanes, polystyrene, copolymers, rubber, silicone, latex, or thermosets (Hong, Para 21; “Exemplary materials from which the shell 4 may be formed include plastics, foams (e.g., Styrofoam or other semi-rigid or rigid foams), rubbers, wood, ceramic, metals, silicones and the like.”).

Regarding claim 27, Hong discloses  in Figures 7, 1, 4, 9A-9B, and 10 an ultrasound imaging device (Hong, Para 1; “The present invention relates to a system for examination of breast tissue, preferably self-examination of breast tissue by transmitting ultrasonic radiation through the tissue to be examined”) comprising:
a rigid transducer housing (shell 4) having a curved inner surface (Hong, Para 21; “the shell 4 may be shaped similarly to the cup of a brassiere”) (Hong, Figure 4 showing a curved inner surface) comprising a first curved surface side extending in a first direction (side B in Annotated Figure 7) and a second curved surface side extending in a second direction (side A in Annotated Figure 7), the first direction being normal to the second direction (Hong, Annotated Figure 7; showing this arrangement similar to that described by the Applicant in page 7 of their arguments dated 3/14/2022 and in Figure 5 of the specification);

    PNG
    media_image1.png
    748
    662
    media_image1.png
    Greyscale

an array of transducers coupled to the curved inner surface of the transducer housing (Hong, Para 33-34; “The breast examination device 1 of the present invention additionally comprises […] ultrasound transducer arrays, such as the first transducer array 25 and second transducer array 26 shown in FIG. 8 […] In an alternative embodiment the transducers may be arranged in a radially symmetrical array pattern, as is shown in FIG. 9B. Preferably, the transducers in such a pattern are arranged to cover surround substantially the entire perimeter of the breast”) (Hong, Figure 4 and Figure 9A-9B);
wherein the first curved inner surface side of the transducer housing comprises a first radius of curvature and the second curved inner surface side of the transducer housing comprises a second radius of curvature, the first radius of curvature being different than the second radius of curvature (Hong, Annotated Figure 7; showing side A curving inward more sharply than Side B);
wherein the transducer housing comprises a length (length along side B) greater than its width (length along side A) (Hong, Annotated Figure 7; showing this); and 
wherein a left anterior axillary line portion of the transducer housing comprises the first radius curvature and a heart portion of the transducer housing comprises the second radius of curvature (Hong, Annotated Figure 7; showing side B near the left anterior axillary line of the patient and side A near the heart of the patient).
Hong is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 28, Hong discloses all of the limitations of claim 27 as discussed above.
Hong further discloses wherein first curved inner surface side has a width that is greater than a width of the second curved inner surface side (Hong, Annotated Figure 7; showing side B wider than side A).

Regarding claim 29, Hong discloses all of the limitations of claim 27 as discussed above.
Hong further discloses wherein comprising a third curved inner surface side extending in a direction opposite the first curved inner surface side and a fourth curved inner surface side extending in a direction opposite the second curved inner surface side (Hong, Annotated Figure 7; showing sides C and D opposite sides A and B).

Regarding claim 30, Hong discloses  in Figures 7, 1, 4, 9A-9B, and 10 an ultrasound imaging device (Hong, Para 1; “The present invention relates to a system for examination of breast tissue, preferably self-examination of breast tissue by transmitting ultrasonic radiation through the tissue to be examined”) comprising:
an elongate rigid transducer housing (shell 4) having a curved inner surface (Hong, Para 21; “the shell 4 may be shaped similarly to the cup of a brassiere”) (Hong, Figure 4 showing a curved inner surface) with a plurality of curved inner surface sides (sides A, B, C, and D in annotated Figure 7) comprising a first curved surface side extending in a first direction (side A in Annotated Figure 7) and a second curved surface side extending in a second direction (side B in Annotated Figure 7), the first direction being normal to the second direction (Hong, Annotated Figure 7; showing this arrangement similar to that described by the Applicant in page 7 of their arguments dated 3/14/2022 and in Figure 5 of the specification);

    PNG
    media_image1.png
    748
    662
    media_image1.png
    Greyscale

wherein the transducer housing comprises a first section (section near side A) and a second section (section near side B), each section comprising a width, wherein the width of the first section is smaller than the width of the second section (Annotated Figure 7; showing the section near side B wider than the section near side A);
wherein the first curved inner surface side is coupled to the first section of the transducer housing and the second curved inner surface side is coupled to the second section of the transducer housing (Annotated Figure 7; showing this, also the sections were defined in this manner);
a plurality of transducers coupled to the plurality of curved inner surfaces of the transducer housing (Hong, Para 33-34; “The breast examination device 1 of the present invention additionally comprises […] ultrasound transducer arrays, such as the first transducer array 25 and second transducer array 26 shown in FIG. 8 […] In an alternative embodiment the transducers may be arranged in a radially symmetrical array pattern, as is shown in FIG. 9B. Preferably, the transducers in such a pattern are arranged to cover surround substantially the entire perimeter of the breast”) (Hong, Figure 4 and Figure 9A-9B); and
wherein the first curved inner surface side of the transducer housing comprises a first radius of curvature and the second curved inner surface side of the transducer housing comprises a second radius of curvature, the first radius of curvature being different than the second radius of curvature (Hong, Annotated Figure 7; showing side A curving inward more sharply than Side B).

Regarding claim 32, Hong discloses all of the limitations of claim 27 as discussed above.
Hong further discloses wherein the transducer housing comprises a third section (section near side C) having a width that is less than the second section (Hong, Annotated Figure 7; showing this, the bra cup is longer than it is wide).

Regarding claim 33, Hong discloses all of the limitations of claim 32 as discussed above.
Hong further discloses a third curved surface side (side C) coupled to the third section (Annotated Figure 7; showing this, also the sections were defined in this manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Abee (US20140336483).
Regarding claim 4, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the material of the securing wrap comprises at least one of neoprene, gauze, cotton, polyester or rubber.
In an analogous mounting diagnostic devices to a patient field of endeavor Abee discloses wherein a material of a securing wrap (harness 10) (Abee, Para 43; “The harness 10 is configured to wrap around and become removably attached to the finger 4”) comprises at least one of neoprene, gauze, cotton, polyester or rubber (Abee, Para 48; “The harness 10 is preferably made from a soft cloth material, such as cotton, but all flexible materials which permit non-irritating securing of the self-heated pulse oximeter probe to the body may be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the material of the securing wrap comprises at least one of neoprene, gauze, cotton, polyester or rubber in order to secure the device to the patient without irritating the skin as taught by Abee (Abee, Para 48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Johnson (US4222274) and Marian et al. (US5957850, hereafter Marian).
Regarding claim 6, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array of transducers comprises a plurality of ultrasound phased array transducers each including an array of transducer elements arranged linearly along an array axis, and each said phased array transducers having a field of view within a range from 45 degrees to 120 degrees.
In analogous ultrasonic imaging field of endeavor Johnson discloses wherein an array of transducers comprises a plurality of ultrasound phased array transducers each including an array of transducer elements arranged linearly along an array axis (Johnson, Col 2, lines 55-67; “linear phased (or so-called "beam steering") transducer arrays have demonstrated improved depth of focus and time resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the array of transducers comprises a plurality of ultrasound phased array transducers each including an array of transducer elements arranged linearly along an array axis in order to improve depth of focus and time resolution as taught by Johnson (Johnson, Col 2, lines 55-67).
In analogous ultrasonic transducers field of endeavor Marian discloses each phased array transducers having a field of view within a range from 45 degrees to 120 degrees (Marian, Claim 11; “each said phased array transducer has a field of view of about 90 degrees, whereby a resulting combined field of view greater than 90 degrees is produced [with the use of multiple phase array transducers]” which is in the range of 45 degrees to 120 degrees).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hong as modified by Johnson above to include each phased array transducer having a field of view of about 90 degrees in order to maximize the field of view for the entire ultrasound system without requiring many phased array transducers as taught by Marian (Marian, Claim 20 and abstract).

Claims 7, 13, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Zwirn (US20110077526).
Regarding claim 7, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array of transducers comprises more than one array group of piezoelectric transducers and each array group of piezoelectric transducers simultaneously receives power.
In an analogous ultrasound imaging garment field of endeavor Zwirn discloses wherein an array of transducers comprises more than one array group of piezoelectric transducers and each array group of piezoelectric transducers simultaneously receives power (Zwirn, Para 309; “As mentioned before, multiple sub-arrays may transmit simultaneously”) (Zwirn, Para 143-144; “Beam-forming unit 120 has two basic roles alluded to above: i. Generating the electronic signal which drives transmitting ultrasonic transducers 124, alternatively referred to as transducer components 124. In embodiments, beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124 […] beam-forming unit 120 provides one or more driving signals for each array of transducers 124 or sub-array of transducers 124,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the array of transducers comprises more than one array group of piezoelectric transducers and each array group of piezoelectric transducers simultaneously receives power in order to extract additional or improved information as taught by Zwirn (Zwirn, Para 309).

Regarding claim 13, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the transducer housing further comprises a location sensor for determining a position of the elements of the transducer arrays.
In an analogous ultrasound imaging garment field of endeavor Zwirn discloses wherein a transducer housing further comprises a location sensor for determining positions of elements of transducer arrays (Zwirn, Para 174-182; “Additionally or alternatively, ultrasound garment 110 includes one or more location sensors or location sensor arrays 109 designed to provide data regarding the relative spatial location and/or orientation of different regions or transducer components 124 of ultrasound garment 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the transducer housing further comprises a location sensor for determining a position of the elements of the transducer arrays in order to accurately track the location of the elements which allows them to be adjusted if needed as taught by Zwirn (Zwirn, Para 174-182 and 215-217)

Regarding claim 31, Hong discloses all of the limitations of claim 30 as discussed above.
Hong does not clearly and explicitly disclose wherein each one of the plurality of transducers is selectively operable to receive power individually or concurrently.
In an analogous ultrasound imaging garment field of endeavor Zwirn discloses wherein each one of a plurality of transducers is selectively operable to receive power individually or concurrently (Zwirn, Para 143-147; “beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124 […] beam-forming unit 120 provides one or more driving signals for each array of transducers 124 or sub-array of transducers 124, as well as a set of parameters controlling the signal attenuation and/or time-delay for each transducer 124 or group of transducers […] he signal attenuation and/or time-delays, required for forming the beams, are managed by ultrasound garment 110”) (Zwirn, Para 309; “As mentioned before, multiple sub-arrays may transmit simultaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein each one of the plurality of transducers is selectively operable to receive power individually or concurrently in order to extract additional or improved information and to adjust sampling as needed as taught by Zwirn (Zwirn, Para 309 and 143-147).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Nefos (US20050228281).
Regarding claim 8, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array of transducers is configured to receive multiple signals for subaperture signal processing.
In an analogous ultrasound imaging field of endeavor Nefos wherein the array of transducers is configured to receive multiple signals for subaperture signal processing (Nefos, Para 135; “The subaperture transmits (1 . . . 32 xtals) to an area of interest in the tissue and then the received echoes are dynamically focused for the entire aperture. if a 128-element crystal array probe is used; four sub-apertures can be selected to reduce the channel count to 32. Simultaneous non-overlapping subapertures allow an increase in the frame rate, as the normal acquisition time for the ultrasonic pulses would be divided by the number of subapertures used. Typically, there will be eight or less subapertures or zones for the entire field of view”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the array of transducers is configured to receive multiple signals for subaperture signal processing in order to increase frame rate as taught by Nefos (Nefos, Para 135).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Law et al. (US20170080255, hereafter Law).
Regarding claim 12, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array of transducers is disposed about a mesh material disposed about the transducer housing.
In an analogous wearable ultrasound field of endeavor Law discloses wherein an array of piezoelectric transducers is disposed about a mesh material disposed about the disposed about a transducer housing (Law, Para 103; “FIG. 7 illustrates an example of a phased array element (transducer element) 107 coupled to a PCB 100. In some variations, such as the example as shown in FIG. 7, a mesh type, or any other type of material, ground plane 101 may be included on the circuit board 100, such that ultrasound propagates with minimal attenuation while maintaining electromagnetic interference shielding function”) (Law, Para 71; “FIG. 1 shows one variation of an ultrasound phased array apparatus including at least one transducer element including a piezoelectric material […] include a housing and/or cover 19, and an adhesive, couplant, or other means of forming an acoustic coupling with the skin may be included on a bottom surface 14”) (Law, Para 35; “FIG. 7 is a schematic illustration through another example of a phased array element coupled to a circuit board”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hong above wherein the array of piezoelectric transducers is disposed about a mesh material disposed about the transducer housing in order to minimize ultrasound attenuation as taught by Law (Law, Para 103) and as mesh is more flexible and would allow the transducers to form to the body, which would allow for better signal transmission and reception.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Lo et al. (US20040167409, hereafter Lo).
Regarding claim 15, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array of transducers contains more than one crystal, each crystal being disposed a distance of 1-4 mm apart from another crystal of the array.
In an analogous ultrasonic transducers field of endeavor Lo discloses wherein an array of transducers contains more than one crystal, each crystal being disposed a distance of 1-4 mm apart from another crystal of the array (Lo, Claim 22 “the ultrasonic monitor of claim 21 wherein the first and second piezoelectric crystals are separated by a distance of between about 1.0 and 10 mm”, which overlaps with the range as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hong wherein the array of transducers contains more than one crystal, each crystal being disposed a distance of 1-4 mm apart from another crystal of the array in order to improve the monitoring effectiveness as taught by Lo (Lo, Para 105).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Neto (US20110125026).
Regarding claim 22, Hong discloses all of the limitations of claim 1 as discussed above.
Hong further discloses a flexible layer on the transducer housing configured to secure the transducers to the body cavity thereby reducing a gap between the transducers and the body cavity (Hong, Para 22; “The straps 5 may be made from any suitable material, but are preferably non-irritating to the wearer's skin. Exemplary straps 5 can be made from and configures similarly to the straps of a brassiere and may be adjustable to fit a range of wearers […] the supporting elements 2 may be held in place by elastic bands, adhesive, a garment (e.g., a halter top), or any other known means or combinations thereof”), and further comprising a gel layer disposed about an inner surface of the transducer housing and the array of transducers (Hong, Para 31; “an acoustic coupling medium 17 may be applied to the interface between the bladder 12 and the breast skin. The acoustic coupling medium 17 facilitates the transmission of ultrasonic signals across the boundary between the breast skin and the bladder 12, ensuring that minimal attenuation of the signal occurs. The acoustic coupling medium 17 may be applied to the breast skin or the bladder surface and may comprise any known material capable of transmitting ultrasonic waves. Exemplary materials include water, hydrogels, silicones, polyurethanes, and the like. The acoustic coupling medium 17 may be applied in any form, but is preferably a liquid, semi-solid, gel, or paste form”).
Hong does not clearly and explicitly disclose wherein the gel layer comprises a polymer disposed about an inner surface of the gel layer.
In an analogous ultrasound imaging system field of endeavor Neto discloses a gel layer comprising a polymer disposed about an inner surface of the gel layer (Neto, Para 88; “The external layer of the gel balloon (22) in the present embodiment comprises a thin and flexible polyvinylchloride, or other applicable plastic polymer. The balloon (22) is then filed with an ultrasound transmitting medium which is generally a gel or liquid, such as, but not limited to, glycerin, water, commercial ultrasound gels, or similar products.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the gel layer comprises a polymer disposed about an inner surface of the gel layer in order to allow for an adjustable amount of gel to be used as needed as taught by Neto (Neto, Para 75 and 82-84).
Hong as modified by Neto above is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Zwirn as applied to claim 7 above, and in further view of Hossack et al. (US5562096, hereafter Hossack).
Regarding claim 23, Hong as modified by Zwirn above discloses all of the limitations of claim 7 as discussed above.
Hong as modified by Zwirn above further discloses wherein the array of has a frequency between 1-10 MHz (Hong, Para 37; “transducers 28 may also operate at any suitable frequency, although a frequency between about 1 MHz and about 10 MHz has been found to be highly effective”).
Hong as modified by Zwirn above does not clearly and explicitly disclose wherein the curved inner surface comprises rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure and wherein the array comprises piezoelectric crystals.
In analogous ultrasonic transducers field of endeavor Hossack discloses rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure for improving imaging (Hossack, Claim 9; “An ultrasonic transducer probe as claimed in claim 8, wherein the backing material comprises rigid polymeric or polymer-coated particles fused into a macroscopically rigid structure having remnant tortuous permeability to provide high acoustic attenuation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong as modified by Zwirn above wherein the curved inner surface comprises rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure and wherein the array comprises piezoelectric crystals in order to provide high acoustic attenuation as taught by Hossack (Hossack, claim 9) and thus eliminate additional scatter that would negatively affect creation of the ultrasound image.
The use of the techniques of rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure taught by Hossack in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a backing material that can absorb scattered signals at the emitted frequencies; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Hong as modified by Zwirn and Hossack above is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hong and Abend (US20020151790).
Regarding claim 24, Hong discloses all of the limitations of claim 1 as discussed above.
Hong does not clearly and explicitly disclose wherein the array has a density of transducers on at least one portion of the array that is higher than other portions of the array.
In an analogous ultrasound imaging field of endeavor Abend discloses wherein an array has a density of transducers on at least one portion of the array that is higher than other portions of the array (Abend, Para 6; “Broadly, the present invention discloses an improved probe geometry permitting high-resolution imaging of a large volume of the subject's body. In this improved geometry, the array elements are non-uniform in size and spacing”) (Abend, Para 21; “If the element spacing is non-uniform, this same relation holds with d replaced by the mean (average) spacing because it is the total array size, D=Nd, that determines the resolution. The angular field of view is now increased because, with non-uniform spacing, the grating lobes of the filled array are no longer at a single point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong wherein the array has a density of transducers on at least one portion of the array that is higher than other portions of the array in order to increase angular field of view and thus permit high resolution imaging of a large volume as taught by Abend (Abend, Para 6 and 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793